576 F.3d 532 (2009)
Cody WHEELER; Don Davis; Davey Williams, Plaintiffs-Appellees,
v.
PILGRIM'S PRIDE CORP., Defendant-Appellant.
No. 07-40651.
United States Court of Appeals, Fifth Circuit.
July 27, 2009.
Kelly Brant Tidwell, Patton & Tidwell, Texarkana, TX, Christopher Michael Bass, Thomas F. Loose (argued) and Bradley Carroll Weber, Locke Lord Bissell & Liddell LLP, Dallas, TX, for Plaintiffs-Appellees.
Mark D. Taylor, Clayton E. Bailey (argued), Alexander Max Douglas Brauer and Jay Forrest Utley, Baker & McKenzie, Dallas, TX, Jennifer Parker Ainsworth, Wilson, Sheehy, Knowles, Robertson & Cornelius, Tyler, TX, for Defendant-Appellant.
Jonathan Heuer Levy (argued) and Michael S. Raab, U.S. Dept. of Justice, Civil Div., Washington, DC, for U.S., Amicus Curiae.
Edward M. Mansfield, Belin Law Firm, Des Moines, IA, for National Pork Producers Council, Amicus Curiae.
Gary J. Kushner, Hogan & Hartson, L.L.P., Washington, DC, for American Meat Institute, Amicus Curiae.
*533 Andrew E. Tauber and Michael E. Lackey, Jr., Mayer Brown, L.L.P., Washington, DC, for Cargill Meat Solutions Corp., Amicus Curiae.
Christopher James MacAvoy, Howrey LLP, Washington, DC, for Tyson Foods, Inc., Amicus Curiae.
BEFORE: JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, BENAVIDES, STEWART, DENNIS, PRADO, OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.[1]
BY THE COURT:
A member of the court having requested a poll on the petition for rehearing en banc, and a majority of the circuit judges in regular active service and not disqualified having voted in favor,
It is ordered that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.
NOTES
[1]  Judge Clement is recused and did not participate.